DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Thomas Isaacson on 12/14/2021.
The application has been amended as follows: 
An electrode test system of a defibrillator comprising: electrodes in a face-to-face test arrangement; an impedance measurement signal generator connected to the electrodes and configured to send an ac signal to the electrodes; an amplifier module that amplifies a signal according to a gain and comprising an adjustable gain characteristic; a signal condition analog-to-digital conversion and signal processing; an impedance measurement signal processor connected to the electrodes which is placeable in an electrode test state and configured to receive an electrode test ac signal from the electrodes and process the electrode test ac signal to obtain a processed electrode test ac signal; and a defibrillator processor connected to the impedance measurement signal generator and the impedance measurement signal processor, the defibrillator processor configured to place the impedance measurement signal processor in the electrode test state and to receive the processed electrode test ac signal, to analyze the processed electrode test ac signal to obtain an electrode test impedance signal and to analyze the electrode test impedance signal to determine a pass condition or a fail condition of the electrodes, wherein the defibrillator processor is configured to send at least one control signal to the impedance measurement signal processor to adjust one or more of the condition function characteristics of the signal conditioning module to place the impedance measurement signal processor in the electrode test state.

A method of testing electrodes of a defibrillator, the method comprising: using an impedance measurement signal generator to send an ac signal to electrodes; using an impedance measurement signal processor placeable in an electrode test state to receive an electrode test ac signal from the electrodes and to process the electrode test ac signal to obtain a processed electrode test ac signal; and using a defibrillator processor to send at least one control signal to the impedance measurement signal processor to change the impedance measurement signal processor from a non-test state to the electrode test state and to receive the electrode test ac signal, to analyze the processed electrode test ac signal to obtain an electrode test impedance signal and to analyze the electrode test impedance signal to determine a pass condition or a fail condition of the electrodes, wherein the impedance measurement signal processor further comprises a signal conditioning module independent of an amplifier module and the defibrillator processor is configured to send the at least one control signal to the impedance measurement signal processor to adjust one or more conditioning function characteristics of the signal conditioning module to place the 6Application/Control Number: 15/989,418Docket No.: H014-7018US0 Art Unit: 3792 impedance measurement signal processor in the electrode test state, wherein the conditioning function characteristics are independent of a gain and comprise one or more of filtering, analog-to-digital conversion and signal processing.


Allowable Subject Matter
Claims 1-2, 5-6, 8 and 10-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate and/or render obvious to the claimed invention, and a follow-up search conducted found that the closest prior art is taught as previously cited McIntyre (US 2012/0299607 A1), but does not teach a system with separate amplifier amplifying signals according to a gain, and signal conditioning module independent of gain to place an impedance signal processor into an electrode test state. Applicant’s arguments filed 11/30/2021 were fully considered and are persuasive, and one of ordinary skill in the art would not have anticipated and/or rendered obvious to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Brewer (US Patent No. 5,700,281).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792